The present bill can not be maintained; if for no other reason, for want of equity. The plaintiff, who alleged himself a creditor at large, and, in the compass of a single suit, sought to reach and apply property in payment of his due, conceded on oral argument, and states in his brief, that the transfer of title or interest, which he would challenge, was not a fraud when made, and did not become fraudulent by retroaction.
A creditor may not of right seek the aid of equity to establish his debt. Assuming, for the time being, a chose in action, nothing tends to indicate occasion for favor. The remedy at law, for determining and enforcing the rights of the parties, seems plain, adequate, and complete.
The appeal is dismissed. The decree from which the appeal was made, is, so far as relates to the defendant, Linnie B. Parks, affirmed; additional costs are awarded her. As to Fred Parks, such decree is reversed. This remits the case to permit the court below to exercise jurisdiction, conferred by statute, to order that the pleadings in equity be stricken out, and to require pleadings at law. R. S., Chap. 96, Sec. 16. So ordered.